           Case 5:21-cv-00095-D Document 8 Filed 06/02/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JOEDELL ROBERT PERKINS,                     )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )             Case No. CIV-21-95-D
                                            )
FNU BOWEN, et al.,                          )
                                            )
       Defendants.                          )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 7], issued by United States Magistrate Judge Amanda Maxfield Green pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Judge Green recommends dismissing the action without

prejudice for Plaintiff’s failure to pay the initial payment toward his filing fee.

       Judge Green advised Plaintiff of his right to object and directed that any objection

be filed on or before May 25, 2021. Judge Green further advised Plaintiff that any failure

to object would result in waiver of the right to appellate review. The deadline for filing

objections has passed. To date, Plaintiff has not filed objections and has not sought an

extension of time in which to do so.

       Accordingly, Judge Green’s Report and Recommendation [Doc. No. 7] is

ADOPTED as though fully set forth herein, and this action is DISMISSED without

prejudice. A judgment shall be issued forthwith.
   Case 5:21-cv-00095-D Document 8 Filed 06/02/21 Page 2 of 2




IT IS SO ORDERED this 2nd day of June 2021.




                                2
